DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
 	Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 6/1/2021 have been fully considered. In view of the claim amendments, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

35 USC 112 (a) Rejection
Applicant’s argument have been fully considered. 
In response to the arguments, it is submitted that the amendment filed raises new issues; see rejection(s) below for detail. 
35 USC 112 (b) Rejection
Applicant’s argument have been fully considered. 
In response to the arguments, it is submitted that the amendment filed raises new issues; see rejection(s) below for detail. 

 35 USC 103 Rejections
Independent claim 1
In response to the arguments which are directed to the amended limitation of “wherein the primary computer device is operatively coupled to a first set of secondary computer devices and a second set of secondary computer devices which are distinct from each other” recited in claim 1, it is submitted that claim 1 is directed to a method that claims a series of steps. 
Hence functional elements of claim 1 are the functionalities of the steps--not the computing devices of primary computer device and secondary computer device that are being used for the steps--which indicates that that elements directed to the computing devices are corresponding to non-functional material for not functionally impacting the structure of the method claim. The steps in the claim would have been performed the same to achieve the same outcome regardless of the computing devices being used because different computing devices may be used to achieve the same outcome.  Hence, the cited amended limitation directed to the computing device may not necessary carry any patentable weight. 
Also, it is submitted that the cited amended limitation is properly addressed by Miller at least based on a primary computer device (e.g. a server device with a data center) is operatively connected to a set of distinct secondary computer devices (such as the different 
Thus, for at least the reasoning above, it is submitted that the cited limitation of claim 1  is properly addressed, and other limitations not being argued about, in claim 1 are all properly address; see claim rejection below for detail.  

Dependent claims 2-14
In response to the arguments, it is submitted that the limitations of claims 2-14 are also properly addressed; see claim rejection below for detail. 

Independent claim 15
In response to the arguments on the amended limitation of “cluster the standardized plurality of records in parallel into clusters by providing instructions to a set of secondary computer devices” recited in claim 15, it is submitted that in view of the claim language presented, the clustering of record is being performed when instructions are being provided. 
Cited reference Miller discloses providing instructions to the set of secondary computer devices when the primary computer device (e.g. a server device with a data center) is operatively connected to a set of distinct secondary computer devices (such as the different clinical/operational data sources) described in para [0021-0023] and shown in Fig 1, which suggests that the “cluster standardized plurality of records in parallel” as claimed is properly addressed based on the communication for operatively connection. 


	Regarding to the amended limitation of “wherein there are as many secondary computer devices in the set of secondary computer devices as there are attributes of the one or more attributes” recited in claim 15, it is submitted that the cited limitation does not functionally impacting the structure of the claim because it is merely directed to describing the secondary computer devices. The steps of the claim would have been performed the same to achieve the same outcome without the cited limitation or description of the secondary computer in the claim, which indicates that the cited limitation is directed to non-functional material and may not necessary carry any patentable weight.
Plus, it is also submitted that the cited limitation is properly addressed in the new rejection; see claim rejection below for detail. 

Dependent claims 16-17
In response to the arguments, it is submitted that the limitations of claims 16-17 are also properly addressed; see claim rejection below for detail. 

Independent claim 18
In response to the arguments on the amended limitations of claim 18 similar to the ones in claim 15 cited above, it is submitted that amended limitations of claim 18 that the Applicant 

Dependent claims 19-20
In response to the arguments, it is submitted that the limitations of claims 19-20 are also properly addressed; see claim rejection below for detail. 

Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Amended limitation of “cluster the standardized plurality of records in parallel into clusters by providing instructions to a set of secondary computer devices” recited in claim 15 indicating that the clustering is done by providing instructions to secondary computer devices are not supported by the specification originally filed. 
The specification at best describes “provide instructions for clustering the standardized plurality of records in parallel into one or more clusters” in para [0063]. 
However, nowhere in the specification provides support on the clustering of the standardized plurality of records is done by providing instructions to a set of secondary computer devices as claimed
Hence, the cited amended limitation is considered as new matter not being described in the specification. 

Similarly,  amended limitation of “program instructions to cluster the standardized plurality of records in parallel in clusters by a primary node providing instructions to a set of secondary nodes” recited in claim 18 indicating that the clustering is done by a primary node providing instructions to secondary nodes” is not supported by the specification originally filed. 
As stated above, the   specification at best describes “provide instructions for clustering the standardized plurality of records in parallel into one or more clusters” in para [0063]. 
However, nowhere in the specification provides support on the clustering of the standardized plurality of records is done by providing instructions to a set of secondary computer devices as claimed


Any claims not specifically addressed are being rejected for at least incorporate the deficiency of the claim they are depend upon. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 8 raises the following indefinite issues rendering the claim being indefinite: 
the claim recites the following limitations:
 "wherein the combining the clusters” in the preamble; 
“the records” in the comparing step; 
“the clusters” in the removing step.  
There is insufficient antecedent basis for these limitations in the claim rendering the claim being indefinite. 
the term "insufficiently" in the claim is a relative term which renders the claim indefinite.  The term “insufficiently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Amended limitation of “cluster the standardized plurality of records in parallel into clusters by providing instructions to a set of secondary computer devices” recited in claim 15 and similar limitation of “program instructions to cluster the standardized plurality of records in parallel in clusters by a primary node providing instructions to a set of secondary nodes” recited in claim 18 are not clearly understood rendering the claims being indefinite.  It is unclear how records are being clustered by merely providing instructions to a set of secondary computer devices, wherein one of the claimed secondary computer devices actually performing any function involving clustering record. 
Also, amended limitation of “there are attributes of the one or more attributes” recited in claims 15 & 18 is contradicting rendering claims being indefinite. “One or more attributes” as claimed indicates that there could be only one attribute, and hence there would not be multiple attributes as indicates by “there are attributes”.    

Any claims not specifically addressed are being rejected for at least incorporate the deficiency of the claim they are depend upon. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (Pub No. 2017/0293672, hereinafter Miller) in view of Sim-Tang (Patent No. 7,689,602).
Miller is cited in the previously office action. 


identifying, by a primary computer device, a plurality of records, each record having one or more attributes ([0022-0023], [0025], [0027], [0066], Fig 1: identify records, e.g. health records each with at least one attribute by a primary computer device, e.g. a server device 140 with a data center); 
standardizing, by the primary computer device, each record within the plurality of records ([0026-0027], [0063], Fig 2: standardize each record, e.g. using the operations such as standardization operation to standardizing the each record); 
assigning, by the primary computer device, an index to one or more attributes of the standardized plurality of records ([0027], Fig 2: assign an index when performing indexing operation with respect to one or more attributes, e.g. mappings, with the indexing module. Also [0066], [0072]: enterprise master patient index EMPI is assigned to an attribute of the  patent record); 
providing, by the primary computer device, instructions for clustering the standardized plurality of records in parallel into one or more clusters, one or more clusters being in a group ([0023], [0027], [0060-0061], [0076], Fig 6: providing instructions to cluster records, e.g. grouping or combining records associated with the same patient via parallel processing); 
receiving, by the primary computer device, one or more groups, each of the one or more groups including one or more clusters ([0060-0061], [0063-0064],  [0123-0124], Fig 10A-10E: receive one more groups, each with a cluster of records, e.g. group of records for a patient); and 
linking one or more of the plurality of records in a first one of the one or more clusters with another one or more of the plurality of records in a second one of the one or more clusters within a same group ([0060], [0078-0079], [0124-0125], Fig 6 & 8a-10E: linking the records in cluster with another records in another cluster in a hierarchical fashion with different groups each having one or more clusters of records); and 
finishing, by the primary computer device, the linking in response to all of the one or more clusters within the same group satisfying a threshold ([0061-0063], [0076-0078]: finishing the linking when the all of the cluster having records belong to a group for the same patient are linked based at least on a similarity threshold, such that only the records with greater than the similarity threshold are being linked, The term linked indicates the linking has been finished), wherein the primary computer device is operatively coupled to a first set of secondary computer devices and a second set of secondary computer devices which are distinct from each other ([0021-0023], Fig 1: the primary computer device, e.g. a server device with a data center, is connected to a set of distinct secondary computer devices, such as the different clinical/operational data sources that provide various medical records 125). 
 Miller does not explicitly disclose each of the one or more clusters including records having a same index; and  
each of the one or more groups including one or more clusters sharing the same index.
However, Sim-Tang discloses each of the one or more clusters including records having a same index(Col. 2, lines 45-60, Col. 13, lines 25-55,  Fig 5-10: each cluster includes records having a same index, such as the index tree 500 in Fig 5); and  
each of the one or more groups including one or more clusters sharing the same index(Col. 2, lines 45-60, Col. 13, lines 25-55,  Fig 5-10: each  group with cluster share the same index, such as the index tree 500 in Fig 5).
Since both Miller and Sim-Tang are from the same field of endeavor because both are directed to data linkage via clustering management, which is in the same field of endeavor as the (Miller, [0003]; Sim-Tang, Col. 2, lines 18-23). 

With respect to claim 2, the combined teachings of Miller and Sim-Tang further disclose wherein: the clustering the standardized plurality of records is performed by each one of the first set of secondary computer devices, and each one of the first set of secondary computer devices receives a group of the one or more clusters (appears that the limitations are directed to non-functional descriptive material that are not impacting the functionality of the claim since the limitations are directed to functionalities of the computing components, not functional steps for the claimed method ; Miller, [0023-0027], [0060-0061], [0076], Fig 1 & 6; Sim-Tang, Col. 5, lines 35-60, Col. 9, lines 45-67: cluster standardized records by secondary computers that receive cluster of record via aggregation).

With respect to claim 3, the combined teachings of Miller and Sim-Tang further disclose wherein: the index includes a hash value (Sim-Tang, Col. 13, lines 53-65: a hash value is applied); and 
at least two of the plurality of records are from different data sources (the sources may be any type of source including and limited to different computing components; Miller, [0022-0027], [0060-0061], [0076], Fig 1 & 6; Sim-Tang, Col. 4, lines 41-65, Col. 5, lines 35-60, Fig 1: records from different sources). 
With respect to claim 4, the combined teachings of Miller and Sim-Tang further disclosewherein the linking comprises: 
transmitting, by the primary computer device, to each one of the second set of secondary computer devices, a first group of one or more clusters and a second group of one or more clusters (Miller, [0023-0027], [0059-0061], [0076], [0083], Fig 1 & 6; Sim-Tang, Col. 5, lines 35-60, Col. 9, lines 45-67, Fig 1-5: cluster standardized records by secondary computer with respect to receiving group(s) via aggregation. E.g. groups of cluster of records are being transferred from primary computer device devices are being transmitted to other computer devices in the network); 
processing, by the second set of secondary computer devices, each cluster in the first group  (Miller, [0023-0027], [0060-0061], Fig 1 & 6; Sim-Tang, Col. 5, lines 35-60, Col. 9, lines 45-67, Fig 1-4 : process the records including the 1st group, e.g. via aggregation, comparing, by the secondary devices); 
processing, by the second set of secondary computer devices, each cluster in the second group (Miller, [0023-0027], [0060-0061], Fig 1 & 6; Sim-Tang, Col. 5, lines 35-60, Col. 9, lines 45-67,  Col. 15, lines 27-35 & 45-51, Fig 1-4: process the records including the 2st group, e.g. via aggregation, comparing, by the secondary devices);; 
combining, by the second set of secondary computer devices, the clusters in a single updated group  (Miller, [0023-0027], [0060-0061], [0076], [0096], Fig 1 & 6; Sim-Tang, Col. 5, lines 35-60, Col. 9, lines 45-67, Col. 15, lines 27-35 & 45-51,  Fig 1-4: combine via  aggregation to a single group for the device, e.g. via galaxy or inter galaxy with aggregation and joining); and 
receiving, by the primary computer device, the single updated group from the each one of the second set of secondary computer devices (Miller, [0023-0027], [0060-0061], [0076], [0096], Fig 1 & 6; Sim-Tang, Col. 5, lines 35-60, Col. 9, lines 45-67, Col. 15, lines 27-35 & 45-51,  Fig 1-4: receive a single updated group ,such galaxy or inter galaxy and/or hierarchy).
With respect to claim 5, the combined teachings of Miller and Sim-Tang further disclose wherein the processing each cluster in the first group comprises: determining, by the second set of secondary computer devices, whether the cluster is not a subset of any of the clusters in the second group (Miller, [0061-0064], [0076], Fig 6-7; Sim-Tang, Col 2, lines 42-60, Col. 5, lines 34-50, Col. 9,lines 43-60, Col. 13, lines 40-55: determination is made at least via comparing/matching); and
in response to the determining that the cluster is not a subset of a cluster in the second group: 
removing, by the second set of secondary computer devices, the cluster from the first group  (Miller, [0062-0063], [0076-0078], Fig 6-7; Sim-Tang, Col 3, lines 7-15, Col. 14, lines 23-35: remove the cluster that is not meeting the criteria, e.g. threshold, in view of the determination e.g. via splitting or deleting); and 
forming, by the second set of secondary computer devices, each record of the removed cluster in an individual cluster (Miller, [0062-0063], [0076-0078], Fig 6-7; Sim-Tang, Col. 12, lines 35-45 Col. 13, lines 40-67, Col. 15, lines 24-61, Fig 4-5: create a cluster resulting in hierarchical organization).
With respect to claim 6, the combined teachings of Miller and Sim-Tang further disclosewherein the processing each cluster in the second group comprises: 
determining, by the second set of secondary computer devices, whether the cluster is not a subset of any of the clusters in the first group (Miller, [0061-0064], [0076], Fig 6-7; Sim-Tang, Col 2, lines 42-60, Col. 5, lines 34-50, Col. 9,lines 43-60, Col. 13, lines 40-55:  determination is made at least via comparing/matching); and
in response to the determining that the cluster is not a subset of a cluster in the first group: 
removing, by the second set of secondary computer devices, the cluster from the second group (Miller, [0062-0063], [0076-0078], Fig 6-7; Sim-Tang, Col 3, lines 7-15, Col. 14, lines 23-35: remove the cluster that is not meeting the criteria, e.g. threshold, in view of the determination e.g. via splitting or deleting); and 
forming, by the second set of secondary computer devices, each record of the removed cluster in an individual cluster (Miller, [0062-0063], [0076-0078], Fig 6-7; Sim-Tang, Col. 12, lines 35-45 Col. 13, lines 40-67, Col. 15, lines 24-61, Fig 4-5: create a cluster resulting in hierarchical organization).

With respect to claim 7, the combined teachings of Miller and Sim-Tang further disclosewherein: the transmitting comprises transmitting the first group and the second group from the primary computer device; and the receiving comprises receiving the single updated group at the primary computer device (Miller, [0023-0027], [0060-0061], [0076], [0096], Fig 1 & 6; Sim-Tang, Col. 5, lines 35-60, Col. 9, lines 45-67, Col. 15, lines 27-35 & 45-51,  Fig 1-5: receive a single updated group, e.g. galaxy or inter galaxy).
With respect to claim 8, the combined teachings of Miller and Sim-Tang further disclose wherein the combining the clusters comprises: 
comparing the records in each cluster of the same group (Miller, [0061-0064], [0076], Fig 6-7; Sim-Tang, Col. 13, lines 28-55, Col. 14,lines 36-55: comparing/matching records); 
establishing similarity scores between the records in each cluster of the same group (Miller, [[0061-0066], [0076], [0085], Fig 6-7 & 9; Sim-Tang, Col. 13, lines 28-55, Col. 14,lines 36-55: establish similarity scores via matching);  
in response to all of the similarity scores being greater than the threshold, removing the clusters from the same group (Miller, [[0061-0066], [0076], [0085], Fig 6-7 & 9; Sim-Tang, Col. 14,lines 22—36, Col. 15, lines 56-60: remove from the group via exclusion grouping when threshold is not met, e.g. via splitting or removing);
in response to determining the similarity scores being lower than the threshold, the records are insufficiently linked and the clusters remain in the same group (limitation on insufficiently linked as claimed appears is directed o non-functional descriptive material for not impacting the claim structure; Miller, [[0061-0066], [0076], [0090], Fig 6-7 & 9; Sim-Tang, Col. 14,lines 22—36, Col. 15, lines 56-60: the group is being removed and send to the primary computer device for further processing when determine the scores being lower than the threshold); and 
deleting any group that does not include a cluster (Miller, [[0061-0066], [0076], [0083-0085], Fig 6-7 & 9; Sim-Tang, Col. 14,lines 22—36, Col. 15, lines 56-60:: delete from the group via exclusion grouping when threshold is not met, e.g. via updating, splitting or removing ).
  With respect to claim 9, the combined teachings of Miller and Sim-Tang further disclosewherein: the establishing the similarity scores between two records in each cluster of the same     group comprises determining a number of components of the attributes in one of the two records and in the other one of the two records that are the same  (Miller, [[0061-0066], [0076], [0085], Fig 6-7 & 9; Sim-Tang, Col. 13, lines 28-55, Col. 14,lines 36-55: establish similarity scores via matching  with attributes of records); and 
the standardizing comprises redefining each record of the plurality of records into a common format (Miller, [0027], [0063]; Sim-Tang, Col. 9, lines 45-67, Col. 13, lines 30-45, Col. 14,lines 33-36: format is defined/redefine when processed record via curation operations including standardization).
With respect to claim 10, the combined teachings of Miller and Sim-Tang further disclosewherein the one or more attributes comprise at least one selected from the group consisting of a name, a social security number, an address, a zip code, and a date of birth (appears to be directed to types of data which is non-functional descriptive material; Miller, [0066-075; Sim-Tang, Col. 7, lines 60-67: different type of attributes including the ones listed).
With respect to claim 11, the combined teachings of Miller and Sim-Tang further disclose
adding a new record to the plurality of records (Miller, [0025]; Sim-Tang, Col. 13,lines 58-60:  adding via acquiring,  receiving or inserting); 
(Miller, [0027], [0063]; Sim-Tang, Col. 9, lines 52-67, Col. 13, lines 58-60: standardizing at least via curation operations); 
assigning an index to the standardized new record (Miller, [0027], [0063]; Sim-Tang, Col. 13, lines 25-65: indexing); 
forming an updated cluster by adding the index of the standardized new record to a cluster (Miller, [0060], [0063]. [0077]; Sim-Tang, Col. 13, lines 40-67, Col. 14,lines 33-36: forming an updated cluster/group); and 
outputting the updated cluster to the primary computer device (Miller, [0063], [0105-0111], Fig 6; Sim-Tang, Col. 14,lines 33-36, Col. 15, lines 45-50: output updated, e.g. galaxy, to a different device). 
With respect to claim 12, the combined teachings of Miller and Sim-Tang further disclose wherein a service provider at least one of creates, maintains, deploys and supports the primary computer device (only one of the listed is needed; Miller, [0017-0027]; Sim-Tang, Col. 4, lines 40-67, Fig 1-2: operation support includes and not limited to the ones listed with record creation and management). 
With respect to claim 13, the combined teachings of Miller and Sim-Tang further disclosethe identifying the plurality of records and the standardizing the plurality of records are provided by a service provider on at least one selected from the group consisting of a subscription, advertising, and a fee basis (appears to be directed to nonfunctional descriptive material and the element in the group are not be applied in any functional manner; Miller, [0017-0027], [0031]; Sim-Tang, Col. 4, lines 40-67, Col. 5, lines 1-30, Fig 1-2:  different types operations being provide with different basis as set forth by the system).
With respect to claim 14, the combined teachings of Miller and Sim-Tang further disclosewherein the computer device includes software provided as a service in a cloud environment (Miller, [001]; [0031]; Sim-Tang, Col. 4, lines 40-67, Col. 5, lines 1-30, Fig 1-2:  service provision in cloud environment).
With respect to claim 15, Miller discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to (Abstract, Fig 1 & 3): 
identify a plurality of records, each record having one or more attributes ([0022], [0025], [0027], [0066], Fig 1: identify records, e.g. health records each with at least one attribute); 
standardize each of the plurality of records ([0026-0027], [0063], Fig 2: standardize each record, e.g. using the operations such as standardization operation to standardizing the each record); 
assign an index to one or more attributes of the standardized plurality of records([0027], Fig 2: assign an index when performing indexing operation with respect to one or more attributes, e.g. mappings, with the indexing module. Also [0066], [0072]: enterprise master patient index EMPI is assigned to an attribute of the patent record); 
cluster the standardized plurality of records in parallel into clusters by providing instructions to a set of secondary computer devices, the clusters being in a group([0023], [0027], [0060-0061], [0076], Fig 6: providing instructions to cluster records, e.g. grouping or combining records associated with the same patient); 
assign a pair of groups including a first group of clusters and a second group of clusters ([0060], [0078-0079], [0124-0125], Fig 6 & 8a-10E: assign a pair of groups via linking, e.g.  linking clusters in hierarchical to pair groups of records hierarchically having clusters in different groups);
link one or more of the plurality of records in a cluster of the first group of clusters with another one or more of the plurality of records in another cluster within the first group of clusters ([0060], [0078-0079], [0124-0125], Fig 6 & 8a-10E: linking the records in cluster with another records in another cluster in a hierarchical fashion with different groups each having one or more clusters of records); and 
finish the linking in response to all clusters within the first group of clusters satisfying a threshold ([0061-0063], [0076-0078]: finishing the linking when the all of the cluster having records belong to a group for the same patient are linked based at least on a similarity threshold, such that only the records with greater than the similarity threshold are being linked, The term linked indicates the linking has been finished).
Miller does not explicitly disclose each cluster including records having a same index, wherein there are as many secondary computer devices in the set of secondary computer devices as there are attributes of the one or more attributes.
However, Sim-Tang discloses each cluster including records having a same index (Col. 2, lines 45-60, Col. 13, lines 25-55,  Fig 5-10: each cluster includes records having a same index, such as the index tree 500 in Fig 5), wherein there are as many secondary computer devices in the set of secondary computer devices as there are attributes of the one or more attributes (Col. 9, line s45-65, Col. 10, lines 1-15 & 35-40, Col. 13,lines 45-65: number of attributes, such as number of keys with respect to the group sources representing the second computer device).
Since both Miller and Sim-Tang are from the same field of endeavor because both are directed to data linkage via clustering management, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings of Miller and Sim-Tang by incorporate clustering with respect to index technique of Sim-Tang into Miller for clustering and linking records as claimed. The motivation to combine is enhance organization of data to provide information efficiently (Miller, [0003]; Sim-Tang, Col. 2, lines 18-23). 

With respect to claim 18, Miller discloses a system (Abstract) comprising: 
a processor (Fig 3), a computer readable memory (Fig 3), and 
a computer readable storage medium(Fig 3); 
program instructions stored on the computer readable storage medium for execution by the processor via the computer readable memory(Fig 3), wherein the program instructions include: 
program instructions to identify a plurality of records, each record having one or more attributes ([0022], [0025], [0027], [0066], Fig 1: identify records, e.g. health records each with at least one attribute); 
program instructions to standardize each of the plurality of records ([0026-0027], [0063], Fig 2: standardize each record, e.g. using the operations such as standardization operation to standardizing the each record); 
([0027], Fig 2: assign an index when performing indexing operation with respect to one or more attributes, e.g. mappings, with the indexing module. Also [0066], [0072]: enterprise master patient index EMPI is assigned to an attribute of the patent record); 
program instructions to cluster the standardized plurality of records in parallel in clusters by a primary node providing instructions to a set of secondary nodes ([0023], [0027], [0060-0061], [0076], Fig 6: providing instructions to cluster records, e.g. grouping or combining records associated with the same patient); 
program instructions to form groups of the clusters ([0060-0061], [0063-0064],  [0123-0124], Fig 10A-10E: form groups, each with a cluster of records, e.g. group of records for a patient; 
program instructions to assign the groups as a first group of clusters and a second group of clusters ([0060], [0078-0079], [0124-0125], Fig 6 & 8a-10E: assign groups via linking, e.g. linking clusters in hierarchical to two groups of records hierarchically);
program instructions to link one or more of the plurality of records in a cluster of the second group of clusters with another one or more of the plurality of records in another cluster within the second group of clusters ([0060], [0078-0079], [0124-0125], Fig 6 & 8a-10E: linking the records in cluster with another records in another cluster in a hierarchical fashion with different groups each having one or more clusters of records); and 
program instructions to finish the linking in response to all clusters within the second group of clusters satisfying a threshold ([0061-0063], [0076-0078]: finishing the linking when the all of the cluster having records belong to a group for the same patient are linked based at least on a similarity threshold, such that only the records with greater than the similarity threshold are being linked, The term linked indicates the linking has been finished).
Miller does not explicitly disclose each cluster of the clusters including records having a same index
each group of the groups includes the clusters sharing the same index.
However, Sim-Tang discloses each cluster of the clusters including records having a same index (Col. 2, lines 45-60, Col. 13, lines 25-55,  Fig 5-10: each cluster includes records having a same index, such as the index tree 500 in Fig 5), wherein there are as many secondary nodes in the set of secondary nodes as there are attributes of the one or more attributes (Col. 9, line s45-65, Col. 10, lines 1-15 & 35-40, Col. 13,lines 45-65: number of attributes, such as number of keys with respect to the group sources representing the second computer device);
each group of the groups includes the clusters sharing the same index (Col. 2, lines 45-60, Col. 13, lines 25-55,  Fig 5-10: each  group with cluster share the same index, such as the index tree 500 in Fig 5).
Since both Miller and Sim-Tang are from the same field of endeavor because both are directed to data linkage via clustering management, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings of Miller and Sim-Tang by incorporate clustering with respect to index technique of Sim-Tang into Miller for clustering and linking records as claimed. The motivation to combine is enhance organization of data to provide information efficiently (Miller, [0003]; Sim-Tang, Col. 2, lines 18-23). 


for each cluster in the first group: 
determine whether the cluster is not a subset of any of the clusters in the second group (Miller, [0061-0064], [0076], Fig 6-7; Sim-Tang, Col 2, lines 42-60, Col. 5, lines 34-50, Col. 9,lines 43-60, Col. 13, lines 40-55: determination is made at least via comparing/matching); 
in response to the determining that the cluster is not a subset of a cluster in the second group: remove the cluster from the first group; and form each record of the removed cluster in an individual (Miller, [0062-0063], [0076-0078], Fig 6-7; Sim-Tang, Col 3, lines 7-15, Col. 14, lines 23-35: remove the cluster that is not meeting the criteria, e.g. threshold, in view of the determination e.g. via splitting or deleting); and 
for each cluster in the second group: 
determine whether the cluster is not a subset of any of the clusters in the first group (Miller, [0061-0064], [0076], Fig 6-7; Sim-Tang, Col 2, lines 42-60, Col. 5, lines 34-50, Col. 9,lines 43-60, Col. 13, lines 40-55:  determination is made at least via comparing/matching);
in response to the determining that the cluster is not a subset of a cluster in the first group: remove the cluster from the second group; and form each record of the removed cluster in an individual cluster  (Miller, [0062-0063], [0076-0078], Fig 6-7; Sim-Tang, Col 3, lines 7-15, Col. 14, lines 23-35: remove the cluster that is not meeting the criteria, e.g. threshold, in view of the determination e.g. via splitting or deleting); and 
combine all the individual clusters in a single updated group; and receive the single updated group (Miller, [0062-0063], [0076-0078], Fig 6-7; Sim-Tang, Col. 12, lines 35-45 Col. 13, lines 40-67, Col. 15, lines 24-61, Fig 4-5: create a cluster resulting in hierarchical organization).

With respect to claim 17, the combined teachings of Miller and Sim-Tang further disclose program instructions executable by a computing device to cause the computing device to: 
compare records within each cluster of a group (Miller, [0061-0064], [0076], Fig 6-7; Sim-Tang, Col. 13, lines 28-55, Col. 14,lines 36-55: comparing/matching records); 
 establish similarity scores between the records in each cluster (Miller, [[0061-0066], [0076], [0085], Fig 6-7 & 9; Sim-Tang, Col. 13, lines 28-55, Col. 14,lines 36-55: establish similarity scores via matching);  
 in response to all of the similarity scores being greater than the threshold, remove the cluster from the group (Miller, [[0061-0066], [0076], [0085], Fig 6-7 & 9; Sim-Tang, Col. 14,lines 22-36, Col. 15, lines 56-60: remove from the group via exclusion grouping when threshold is not met, e.g. via splitting or removing); and 
delete any group that does not include a cluster (Miller, [[0061-0066], [0076], [0083-0085], Fig 6-7 & 9; Sim-Tang, Col. 14,lines 22—36, Col. 15, lines 56-60:: delete from the group via exclusion grouping when threshold is not met, e.g. via updating, splitting or removing).
Claim 20 recites similar limitation as claim 17, and is being rejected for similar reasons as claim 17.



Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168